Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Drawings
The drawings were received on April 26, 2022.  These drawings are acceptable and have resolved the drawing objections, which are hereby withdrawn.
Specification
The amendment to the specification received on April 26, 2022 is acceptable.  The specification objections are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8 and 11-16 recite “the hollow layer” or “the at least one hollow layer”, which lacks antecedent basis.  Claims 1 and 9 recite “double hollow layers”, where claims 3, 4, 11, and 12 should be amended to recite “the double hollow layers”.  Claims 5-8 and 13-16 should be canceled (see 112(d) rejection below, since these claims do not further limit the claim limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 9, which claims 5-8 and 13-16 depend from recite “doubled hollow layers”.  Claims 5-8 and 13-16 do not further limit the independent claim, since the independent claim now limits that there are “doubled” hollow layers (i.e. which is considered to be the same scope of a plurality of hollow layers).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CARREY (U.S. Patent 1,344,331).
Regarding claim 1, CARREY discloses:  a gear pump (12, 12; 18, 18) (the gear pump is given no weight.  This is a non-limiting preamble, since the gear pump is not positively claimed in the body of the claim, and therefore, the preamble is given no weight, and therefore, only the limitations in the body of the claim are required to meet the claim limitations.  CARREY discloses a gear pump (12,12) that is with water, and gear pump (18,18) with air, as well as, a gear motor (22,22), which as discussed above, either the gear pump or the gear motor is usable as prior art since the preamble is not limiting, but CARREY does have gear pumps that meet the claimed limitations) comprising: 
gears (12, 12; 18, 18; 22, 22) which mesh and pair with each other (see Figures 1, 2, and 5); 
a casing (1) which comprises a gear housing chamber for housing the gears (see Figures 1, 2, and 5 that shows the gears in a gear housing chamber that houses the respective gears (12, 12; 18, 18; 22, 22)); and 
double hollow layer (see Marked up Figure 1 of CARREY, which shows double hollow layers that are labeled hollow layer #1 and hollow layer #2)(2), which are configured in the casing and divide the casing into inner walls, outer walls, and middle walls between the inner walls and the outer walls (see Marked up Figure 1 of CARREY). 

    PNG
    media_image1.png
    457
    651
    media_image1.png
    Greyscale

Regarding claims 5 and 13, the gear pump/motor of CARREY discloses:  the at least one hollow layer comprises a plurality of the hollow layers (see rejections for claims 1 and 9 that disclose a double hollow layer, and therefore discloses that there are a plurality of hollow layers).  
Regarding claim 9, CARREY discloses:  gear motor (22, 22) (the gear motor is given no weight.  This is a non-limiting preamble, since the gear motor is not positively claimed in the body of the claim, and therefore, the preamble is given no weight, and therefore, only the limitations in the body of the claim are required to meet the claim limitations.  CARREY discloses a gear pump (12,12) that is with water, and gear pump (18,18) with air, as well as, a gear motor (22,22), which as discussed above, either the gear pump or the gear motor is usable as prior art since the preamble is not limiting, but CARREY does have gear motor that meet the claimed limitations) comprising: 
gears (12, 12; 18, 18; 22, 22) which mesh and pair with each other (see Figures 1, 2, and 5); 
a casing (1) which comprises a gear housing chamber for housing the gears (see Figures 1, 2, and 5 that shows the gears in a gear housing chamber that houses the respective gears (12, 12; 18, 18; 22, 22)); and 
double hollow layer (see Marked up Figure 1 of CARREY, which shows double hollow layers that are labeled hollow layer #1 and hollow layer #2)(2), which are configured in the casing and divide the casing into inner walls, outer walls, and middle walls between the inner walls and the outer walls (see Marked up Figure 1 of CARREY). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZEPP (U.S. Patent 6,036,453) in view of OTA (U.S. Patent 9,181,950 B2).
Regarding claim 1, ZEPP discloses:  a gear pump (10, 200) (see Abstract, the Examiner would like to note that even though ZEPP discloses a gear pump the preamble is not limiting and therefore, is given no weight) comprising: 
gears (58, 60) which mesh and pair with each other (see Figures 1, 4, 7, and 9); 
a casing (18, 20, 14, 16, 20’) which comprises a gear housing chamber (56) for housing the gears (see Figures 1, 4, 7, and 9); and 
a hollow layer (61) which is configured in the casing and divides the casing into inner walls and outer walls (see Figures 1, 4, 7, and 9, which shows that a hollow layer is in the casing portion (20, 20’) and divides the casing into at least inner walls and outer walls). 
However, ZEPP fails to disclose a doubled hollow layers with middle walls between the inner walls and the outer walls.
Regarding claim 1, OTA discloses:  a casing (11, 20, 9) which houses a pump (compressor) and a motor (5); and 
doubled hollow layers (see Figures 2-4) which are configured in the casing and divide the casing into inner walls (the inner wall is 11), outer walls (the outer wall is (9)) and middle walls (the middle walls are (20) between the inner walls and the outer walls (see Figures 2-4, where the first hollow layer contains a thermal and vibrational barrier (32, 33) and the second hollow layer is open (see the areas formed between (20c) and (9)).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have doubled hollow layers with middle walls between the inner walls and the outer walls in the gear pump of ZEPP, since applying a known technique (i.e. having an inner wall, an outer wall, and a middle wall forming double hollow layers), as taught by OTA, to a known device (i.e. a gear pump of ZEPP) would have yielded predicable results.  The results are predictable and provide the improvement of thermal and vibrational connection of the pump to a desired location (see Abstract of OTA).  
Regarding claims 2 and 10, ZEPP discloses:  coincidence critical frequency of the inner walls and coincidence critical frequency of the outer walls are different (the coincidence critical frequency is an inherent property of the material and design.  
fc =                         
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    π
                                    h
                                
                            
                            
                                
                                    
                                        
                                            
                                                12
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        m
                                                    
                                                
                                                (
                                                1
                                                -
                                                
                                                    
                                                        σ
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                E
                                            
                                        
                                    
                                
                                
                                     
                                
                            
                        
                     (Note:  Ɵ =                         
                            π
                            /
                            2
                        
                     from SaECaNet, which would reduce to the same equation that the applicant has in their specification that is used to calculate the coincidence critical frequency, where calculation of the coincidence critical frequency is a known variable).  Young’s Modulus = E, Density of the plate = ρm or ρ in current specification, Poisson’s ratio = σ, sound velocity = c, where these variables would be the same for comparison of the coincidence critical frequency of a casing that is made in one piece (i.e. the material and material properties are the same, as well as, the comparison sound velocity would be the same).  Then the comparison of fc between the inner and outer walls would be calculated where the only difference between the coincidence critical frequency is based on h (see equation above), which is the thickness of the wall.  Hence, a difference in thickness of the wall would result in a different coincidence critical frequency between the inner and outer walls. 
Since a single figure of ZEPP (any one of Figures 1, 4, 7, and 9) appears to show the necessary relative dimensions of the inner wall having a different thickness than the outer wall (i.e. the figures show the inner wall is thicker than the outer wall), it is deemed inherent, absent evidence to the contrary, that the inner wall is indeed has a different thickness than the outer wall. See MPEP 2112, V.)
	In the event that ZEPP is not deemed to disclose a different wall thickness between the inner and outer wall, which would result in a different coincidence critical frequency, in the alternative, the invention is obvious.  Furthermore, OTA discloses different wall thicknesses for the inner wall, the outer wall, and the middle wall (see Figures 2-4).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the coincidence critical frequency of the inner walls and coincidence critical frequency of the outer walls are different (which as discussed above would be the result of the inner and outer walls having a different thickness) in the gear pump/gear motor of ZEPP, in order to provide the necessary strength for the pump chamber, as well as not having excessive amount of material on the outer wall, which would increase the cost.  The inner wall would obviously be thicker than the outer wall due to the forces that are applied from the working fluid that is moved by the gears, while the outer wall is not required by design to be as thick, since the outer walls are not directly exposed to the working fluid and the forces created by the working fluid, and therefore, the coincidence critical frequency would be different between the inner and outer walls due to the difference in thickness of the walls.
Regarding claims 3, 4, 11, and 12, ZEPP and OTA further disclose:  the hollow layer is configured between the gear housing chamber in the casing and an outer surface of the casing (see Figures 1, 4, 7, and 9 of ZEPP and Figures 2-4 of OTA, where the outer surface of the casing is the outer surface of (9)). 
Regarding claims 5-8 and 13-16, the modified gear motor of ZEPP/OTA discloses:  the at least one hollow layer comprises a plurality of the hollow layers (see rejections for claims 1 and 9 that disclose a double hollow layer, and therefore discloses that there are a plurality of hollow layers).  
Regarding claim 9, ZEPP discloses:  gear motor (the gear motor is given no weight.  This is a non-limiting preamble, since the gear motor is not positively claimed in the body of the claim, and therefore, the preamble is given no weight, and therefore, only the limitations in the body of the claim are required to meet the claim limitations) comprising: 
gears (58, 60) which mesh and pair with each other (see Figures 1, 4, 7, and 9); 
a casing (18, 20, 14, 16, 20’) which comprises a gear housing chamber (56) for housing the gears (see Figures 1, 4, 7, and 9); and 
a hollow layer (61) which is configured in the casing and divides the casing into inner walls and outer walls (see Figures 1, 4, 7, and 9, which shows that a hollow layer is in the casing portion (20, 20’) and divides the casing into at least inner walls and outer walls). 
However, ZEPP fails to disclose a doubled hollow layers with middle walls between the inner walls and the outer walls.
Regarding claim 9, OTA discloses:  a casing (11, 20, 9) which houses a pump (compressor) and a motor (5); and 
doubled hollow layers (see Figures 2-4) which are configured in the casing and divide the casing into inner walls (the inner wall is 11), outer walls (the outer wall is (9)) and middle walls (the middle walls are (20) between the inner walls and the outer walls (see Figures 2-4, where the first hollow layer contains a thermal and vibrational barrier (32, 33) and the second hollow layer is open (see the areas formed between (20c) and (9)).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have doubled hollow layers with middle walls between the inner walls and the outer walls in the gear motor of ZEPP, since applying a known technique (i.e. having an inner wall, an outer wall, and a middle wall forming double hollow layers), as taught by OTA, to a known device (i.e. a gear pump of ZEPP) would have yielded predicable results.  The results are predictable and provide the improvement of thermal and vibrational connection of the pump to a desired location (see Abstract of OTA).  
Regarding claims 17 and 18, the modified gear pump/motor of ZEPP/ OTA further discloses the coincidence critical frequency of the walls are based on the thickness (see discussion above in claims 2 and 10) where it is obvious that the coincidence critical frequency of the inner walls, the coincidence critical frequency of the middle walls and coincidence critical frequency of the outer walls are different, due to the inner, middle, and outer walls in OTA are shown to have different thicknesses (see Figures 2-4), and therefore, inherently have different coincidence critical frequencies.  
Response to Arguments
The amendments to independent claims 1 and 9 has resulted in a new rejection above.  The Examiner would like to note that CARREY was reinterpreted, as to what was considered “inner” and “outer” walls, since the claim did not define what the relative term of “inner” or “outer” was being referenced to.  Therefore, CARREY was interpreted where the inner wall was on the left of Figure 1 and the outer wall was located on the right of Figure 1 (see Marked up Figure 1 of CARREY).  
In addition, OTA was used to disclose that inner walls, outer walls, and middle walls are known to provide thermal and vibrational benefits.  The Examiner would also like to note that HUBER (German Patent Publication DE 102014101113 A1) discloses using double walls to allow for additional coolant flow (see bottom of Page 2 and bottom of Page 4 of the machine translation and Figure 5, which discloses two areas (one with (112) and the other between (108) and (114) that are used for cooling).
HUANG (U.S. Patent 9,151292) discloses dual hollow layers (see Figures 12A-12C and 14A-15C), where the hollow layers are connected to the discharge air.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746